            Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 1 of 13




UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

LIONEL BRIGGS, individually and in behalf
of all other persons similarly situated,

                         3ODLQWL൵,


                    –against–                                    &9


DPV TRANSPORTATION, INC.; DPV
TRANSPORTATION WORLDWIDE LLC;
DANIEL PEREZ; and JOSE PEREZ, jointly
and severally,

                         Defendants.

                    CLASS ACTION COMPLAINT AND JURY DEMAND

       ൫       ๠HSODLQWL൵ in behalf of other similarly situated current and former employees of

the defendants ZKRFRQVHQWWREHFRPHSDUW\SODLQWL൵VSXUVXDQWWRWKH)DLULabor Standards Act,

൬൳86&൬൫൰ E , alleges that the defendants YLRODWHGWKH)DLU/DERU6WDQGDUGV$FW൬൳86&

൬൪൫et seq., and the defendants are liable to the SODLQWL൵ and party SODLQWL൵Vfor unpaid or underpaid

overtime compensation, and such other relief available by law.

       ൬       ๠HSODLQWL൵ further alleges, pursuant to N.Y. Lab. /DZ൫൳൲ ൫-D DQG൰൰൭ ൫ , that

the defendants YLRODWHGWKH0LQLPXP:DJH$FW1</DE/DZ൰൯൪, et seq.DQGVHFWLRQ൫൳൫RI

the New York Labor Law, and the defendants are liable to the SODLQWL൵ for unpaid or underpaid

overtime compensation and such other relief available by law.

       ൭       ๠HSODLQWL൵, on behalf of himself and a class, further alleges, pursuant to the Wage

๠HIW3UHYHQWLRQ$FW1</DE/DZ൫൳൲ ൫-E – ൫-G , that the defendants violated the same, N.Y.

Lab. Law  ൫൳൯ ൫ – ൭ , and that the SODLQWL൵ should be awarded of the defendants statutory

damages, injunctive relief, and such other relief available by law.



                                                   ൫
             Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 2 of 13




                                   JURISDICTION AND VENUE

        ൮        Jurisdiction of this action is conferred upon the Court by the Fair Labor Standards

$FW൬൳86&൬൫൰ E DQGIXUWKHUE\൬൲86&൫൭൭൫DQG൫൭൭൱.

        ൯        Jurisdiction over all other claims is within the supplemental jurisdiction of the

Court pursuant to ൬൲86&൫൭൰൱

        ൰        9HQXHLVSURSHULQWKLVGLVWULFWSXUVXDQWWR൬൲86&൫൭൳൫ ๠HSDUWLHVUHVLGHZKHUH

set forth herein. A substantial part of the events or omissions giving rise to the claims alleged herein

occurred in the judicial district of this Court.

                                               PARTIES

        ൱        ๠H SODLQWL൵ Lionel Briggs is and was at all relevant times an adult residing in

Queens County, New York.

        ൲        ๠e defendant DPV Transportation, Inc., is and was at all relevant times a New

York business corporation ZLWKLWVR൶FHLQWestchester County.

        ൳        ๠e defendant DPV Transportation Worldwide LLC is and was at all relevant times

a New York limited liability company ZLWKLWVR൶FHLQWestchester County.

        ൫൪       Upon information and belief, the defendant Daniel Perez is and was at all relevant

times an adult.

        ൫൫       Upon information and belief, the defendant Jose Perez is and was at all relevant

times an adult.

                             COLLECTIVE ACTION ALLEGATIONS

        ൫൬       3XUVXDQW WR ൬൳ 86&  ൬൫൰ E  WKH SODLQWL൵ commences this action as to the

SODLQWL൵’s claims arising under the Fair Labor Standards Act as a collective action in behalf of all

similarly situated current and former employees of the defendants at any time since three years



                                                    ൬
          Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 3 of 13




before the date of this complaint to the entry of judgment in this action who consent to become

SDUW\SODLQWL൵V

       ൫൭     ๠HSODLQWL൵ and the putative party plainWL൵VKDYHKDGVXEVWDQWLDOO\VLPLODUMREVDQG

compensation and have been subject to the defendants’ common policies and practices of willfully

violating the Fair Labor Standards Act DVVHWIRUWKLQWKLVFRPSODLQW๠HFODLPVRIWKHSODLQWL൵

stated herein are similar to those of the SXWDWLYHSDUW\SODLQWL൵V.

                                CLASS ACTION ALLEGATIONS

       ൫൮     3XUVXDQWWR5XOH൬൭RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHWKHSODLQWL൵VHHNVWR

SURVHFXWHWKHSODLQWL൵’s claims as a class action in behalf of four subclasses consisting of all current

and former employees who are or were formerly employed, within the meaning of the New York

Labor Law, by the defendants in the state of New York at any time since six years prior to the date

of the complaint to the entry of judgment in this case as drivers who assisted in providing Covid

vaccines in New York state.

       ൫൯     ๠LV FODVV LV VR QXPHURXV WKDW MRLQGHU RI DOO FODVV PHPEHUV LV LPSUDFWLFDEOH

Although the precise number of such persons is unknown, and the facts on which the calculation

of that number are presently within the sole control of the defendants, upon information and belief,

there are approximately more than forty members of the class, most of whom would not be likely

WR ¿OH LQGLYLGXDO VXLWV EHFDXVH WKH\ ODFN DGHTXDWH ¿QDQFLDO UHVRXUces, access to attorneys, or

knowledge of their claims.

       ൫൰     ๠HSODLQWL൵ZLOOIDLUO\DQGDGHTXDWHO\SURWHFWWKHLQWHUHVWVRIWKHFODVVDQGKDYH

UHWDLQHGFRXQVHOWKDWLVH[SHULHQFHGDQGFRPSHWHQWLQWKH¿HOGVRIHPSOR\PHQWODZDQGFODVVDFWLRQ

OLWLJDWLRQ๠H SODLQWL൵KDs QRLQWHUHVWWKDWLVFRQWUDU\WRRULQFRQÀLFWZLWKWKRVHPHPEHUVRIWKLV

collective action.



                                                   ൭
         Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 4 of 13




       ൫൱     $ FODVV DFWLRQ LV VXSHULRU WR RWKHU DYDLODEOH PHWKRGV IRU WKH IDLU DQG H൶FLHQW

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

LQDVPXFKDVWKHGDPDJHVVX൵HUHGE\LQGLYLGXDOPHPEHUVRIWKHFODVVPD\EHUHODWLYHO\VPDOOWKH

expense and burden of individual litigation make it virtually impossible for the members of the

collective action to individually seHN UHGUHVV IRU WKH ZURQJV GRQH WR WKHP ๠HUH ZLOO EH QR

GL൶FXOW\LQWKHPDQDJHPHQWRIWKLVDFWLRQDVDFODVVDFWLRQ

       ൫൲     4XHVWLRQVRIODZDQGIDFWFRPPRQWRWKHFODVVSUHGRPLQDWHRYHUTXHVWLRQVWKDWPD\

D൵HFWRQO\LQGLYLGXDOPHPEHUVEHFDXVHWKHGHIHQGDQWVhave acted on grounds generally applicable

WRWKHFODVV$PRQJWKHFRPPRQTXHVWLRQVRIODZDQGIDFWFRPPRQWRWKHFODVVDUH ൫ ZKHWKHU

WKHGHIHQGDQWVHPSOR\HGWKHFODVVZLWKLQWKHPHDQLQJRIWKH1HZ<RUN/DERU/DZ ൬ ZKHWKHU

the defendants failed to pay or underpaid overtime compensation at a rate not less than one and

one-half times the SODLQWL൵’s and class’s regular rate of pay for the hours the SODLQWL൵DQGFODVV

worked in excess of forty per workweek, in violation of N.Y. Comp. Codes R. & Regs. tit. ൫൬

൫൮൬-൬൬; ൭ ZKHWKHU WKH GHIHQGDQWV IXUQLVKHG WKH SODLQWL൵ DQG FODVV ZLWK D QRWLFH DQG

DFNQRZOHGJPHQWDWWKHWLPHRIKLULQJDQG ൮ ZKHWKHUWKHGHIHQGDQWVDUHOLDEOHIRUDOOGDPDJHV

claimed hereunder, including but not limited to compensatory, punitive, and statutory damages,

interest, costs and disbursements and attorney’s fees.

                                    STATEMENT OF FACTS

       ൫൳     At all relevant times, the defendants’ business is a transportation company doing

business as DPV Transportation and located at ൰൱൱1HSSHUKDQG$YH<RQNHUV 1HZ<RUN൫൪൱൪൭.

       ൬൪     Upon information and belief, at all relevant times, the defendant Daniel Perez was

DQRZQHUVKDUHKROGHUR൶cer, or manager of the defendants’ business.




                                                   ൮
          Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 5 of 13




        ൬൫    Upon information and belief, at all relevant times, the defendant Daniel Perez was

an individual who actively participated in the business of the defendants, exercised substantial

control over the functions of the employees of the defendants, including the SODLQWL൵, class, and

party plainti൵VDQGDFWHGGLUHFWO\RULQGLUHFWO\LQWKHLQWHUHVWRIDQHPSOR\HU

        ൬൬    Daniel Perez had the capacity on behalf of the defendants to establish the wages

and hours of the employees of the defendants.

        ൬൭    Upon information and belief, at all relevant times, the defendant Jose Perez was an

RZQHUVKDUHKROGHUR൶cer, or manager of the defendants’ business.

        ൬൮    Upon information and belief, at all relevant times, the defendant Jose Perez was an

individual who actively participated in the business of the defendants, exercised substantial control

over the functions of the employees of the defendants, including the SODLQWL൵, class, and party

SODLQWL൵VDQGDFWHGGLUHFWO\RULQGLUHFWO\LQWKHLQWHUHVWRIDQHPSORyer.

        ൬൯    Jose Perez had the capacity on behalf of the defendants to establish the wages and

hours of the employees of the defendants.

        ൬൰    ๠HGHIHQGDQWVDUHDVVRFLDWHGDQGDUHMRLQWHPSOR\HUVDFWLQWKHLQWHUHVWRIHDFK

other with respect to the employees of the defendants, have common policies and practices as to

wages and hours, and share control over the defendants’ employees.

        ൬൱    ๠H defendants employed WKH SODLQWL൵ approximately from 0D\ ൬൪൬൫ until July

൬൪൬൫.

        ൬൲    ๠Hdefendants employed WKHSODLQWL൵as a driver.

        ൬൳    ๠HSODLQWL൵worked for the defendants approximately ൫൱൪ hours every two weeks.

)RULQVWDQFHGXULQJWKHZRUNSHULRGIURP0D\൫൱൬൪൬൫WR0D\൭൪൬൪൬൫WKHSODLQWL൵ZRUNHG൫൱൲

hours for defendants.




                                                  ൯
         Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 6 of 13




       ൭൪       ๠Hdefendants paid WKHSODLQWL൵ approximately ൫൯൪൪SHUKRXULQKLV¿UVWZHHN

DQGWKHQ൬൯൪൪SHUKRXUWKHUHDIWHU.

       ൭൫       ๠Hdefendants SDLGWKHSODLQWL൵by check.

       ൭൬       ๠H SODLQWL൵, class, and SDUW\ SODLQWL൵V worked more than forty hours each

workweek, yet the defendants willfully failed to pay the SODLQWL൵ and SDUW\ SODLQWL൵V overtime

compensation of one and one-half times their regular rate of pay.

       ൭൭       ๠H defendants failed to provide the SODLQWL൵ and class with a notice and

acknowledgment at the time of hiring.

       ൭൮       ๠Hdefendants failed to provide the SODLQWL൵ and class with a statement with each

payment of wages.

       ൭൯       Upon information and belief, while the defendants employed the SODLQWL൵, class,

DQGSDUW\SODLQWL൵VWKHdefendants failed to post or keep posted notices explaining the minimum

wage rights of employees under the Fair Labor Standards Act and the New York Labor Law, and

the SODLQWL൵ DQGSDUW\SODLQWL൵VZHUHXQLQIRUPHGRIWKHLUULJKWVGXULQJVXFKWLPHV

       ൭൰       Upon information and belief, while the defendants employed the SODLQWL൵, class,

DQGSDUW\SODLQWL൵V, the defendants IDLOHGWRPDLQWDLQDFFXUDWHDQGVX൶FLHQWrecords.

                                 FIRST CLAIM FOR RELIEF:
                                FAIR LABOR STANDARDS ACT

       ൭൱       ๠H SODLQWL൵, on behalf of the SODLQWL൵ and party SODLQWL൵V realleges and

incorporates by reference SDUDJUDSKV൫WKURXJK൭൰ as if they were set forth again herein.

       ൭൲       At all relevant times, the defendants, employers, employed the SODLQWL൵ and party

SODLQWL൵V, employees, within the meaning of the Fair Labor StandarGV$FW൬൳86&൬൪൭ G 

H ൫ DQG J .




                                                 ൰
         Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 7 of 13




       ൭൳     ๠HEXVLQHVVDFWLYLWLHVRIWKHdefendants DUHUHODWHGDQGSHUIRUPHGWKURXJKXQL¿HG

operation or common control for a common business purpose and constitute an enterprise, within

the meaning of the Fair Labor StDQGDUGV$FW൬൳86&൬൪൭ U 

       ൮൪     ๠HHQWHUSULVHRIWKHdefendants employs employees engaged in commerce or in

the production of goods for commerce, or in handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce, within the meaning of the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൭ V ൫ $ L 

       ൮൫     Upon information and belief, at all relevant times, the enterprise of the defendants

has had an annual gross volume of sales made or business done not less than of $൯൪൪൪൪൪,

H[FOXVLYHRIVHSDUDWHUHWDLOH[FLVHWD[HVZLWKLQWKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳

86&൬൪൭ V ൫ $ LL .

       ൮൬     ๠HUHIRUHXSRQLQIRUPDWLRQDQGEHOLHIDt all relevant times, the SODLQWL൵ and party

SODLQWL൵VKDYHEHHQHPSOR\HGLQDQ enterprise engaged in commerce or in the production of goods

for commerce, within the meaning of the Fair Labor Standards Act൬൳86&൬൪൭ s ൫ $ .

       ൮൭     ๠Hdefendants in many workweeks willfully and repeatedly violated the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൱DQG൬൫൯ D ൬ E\IDLOLQJWRSD\WKHSODLQWL൵ DQGSDUW\SODLQWL൵VDW

a rate not less than one and one-half times the regular rate of pay for work performed more than

forty hours in a workweek.

       ൮൮     By ൬൳86&൬൫൰ E , the defendants are liable to the SODLQWL൵ DQGSDUW\SODLQWL൵V

for unpaid RUXQGHUSDLG ൫ PLQLPXPZDJHV ൬ overtime compensationDQG ൭ PLVXVHGWLSV

       ൮൯     ๠Hdefendants failed to post notices of the defendants’ employees’ rights under the

law, UHTXLUHGE\൬൳&)5൯൫൰൮




                                                ൱
         Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 8 of 13




       ൮൰     Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the SODLQWL൵ and SDUW\SODLQWL൵V DUHHQWLWOHGWRWKHHTXLWDEOHWROOLQJRIWKHLU

claims during the time that the defendants failed to post such notices.

       ൮൱     ๠HIRUHJRLQJFRQGXFWDVDOOHJHGFRQVWLWXWHVDZLOOIXOYLRODWLRQRIWKH)air Labor

Standards Act, within the meaning of the Portal-to-Portal Act, ൬൳86&൬൯൯ D 

       ൮൲     ๠HSODLQWL൵ DQGSDUW\SODLQWL൵VDUHIXUWKHUHQWLWOHG to recover of the defendants an

HTXDODPRXQWDVOLTXLGDWHGGDPDJHV pursuant to the Fair Labor Standards Act, ൬൳86&൬൫൰ E 

                               SECOND CLAIM FOR RELIEF:
                                  MINIMUM WAGE ACT

       ൮൳     ๠HSODLQWL൵ and class reallege and incorporate by reference SDUDJUDSKV൫WKURXJh

൮൲ as if they were set forth again herein.

       ൯൪     At all relevant times, the defendants, employers, employed the SODLQWL൵, employees,

ZLWKLQWKHPHDQLQJRIWKH1HZ<RUN/DERU/DZ൬ ൯ – ൱ ൫൳൪ ൬ – ൭  DQG൰൯൫ ൯ – ൰ , and N.Y.

&RPS&RGHV5 5HJVWLW൫൬൫൮൬-൬൫൮.

       ൯൫     ๠H defendants violated the SODLQWL൵’s and class’s rights by failing to pay or

underpaying the SODLQWL൵ and class overtime compensation at a rate not less than one and one-half

times the SODLQWL൵’s and class’s regular rate of pay for the hours the SODLQWL൵ worked more than

forty per workweek, in violation of N.Y. Comp. Codes R. & Regs. tit. ൫൬൫൮൬-൬൬.

       ൯൬     ๠H defendants’ failure to pay the SODLQWL൵ and class the foregoing timely is a

YLRODWLRQRIVHFWLRQ൫൳൫RIWKH1HZ<RUN/DERU/DZ

       ൯൭     By N.Y. Lab. /DZ൫൳൲ ൫-D DQG൰൰൭ ൫ WKHdefendants are liable to the SODLQWL൵

and class for unpaid or underpaid overtime compensation.




                                                  ൲
          Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 9 of 13




       ൯൮     ๠H SODLQWL൵ is further entitled to recover of the defendants OLTXLGDWHG GDPDJHV

SXUVXDQWWRWKH:DJH๠HIW3UHYHQWLRQ$FWN.Y. Lab. /DZ൫൳൲ ൫-D DQGWKH0LQLPXP:DJH$FW

N.Y. Lab. /DZ ൰൰൭ ൫ .

       ൯൯     ๠Hdefendants failed to post notices of the defendants’ employees’ rights under the

law, UHTXLUHGE\1</DE/DZ൰൰൫DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൬-൬൲.

       ൯൰     Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the SODLQWL൵ is HQWLWOHGWRWKHHTXLWDEOHWROOLQJRIthe SODLQWL൵’s claims during

the time that the defendants failed to post such notices.

                                THIRD CLAIM FOR RELIEF:
                               WAGE THEFT PREVENTION ACT

       ൯൱     ๠HSODLQWL൵ and class reallege and incorporate by reference SDUDJUDSKV൫WKURXJK

൯൰ as if they were set forth again herein.

       ൯൲     ๠e defendants failed to furnish to the SODLQWL൵ and class, at the time of hiring, a

notice containing the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum

wage, including tip, meal, or lodging allowances; the regular pay day designated by the employer;

any doing business as names used by the employer; the physical address of the employer’s main

R൶FHRUSULQFLSDOSODFHRIEXVLQHVVDQGDPDLOLQJDGGUHVVLIGL൵HUHQWWKHWHOHSKRQHQXPEHURI

the employer, aQGDQ\WKLQJRWKHUZLVHUHTXLUHGE\ODZLQYLRODWLRQRIWKH:DJH๠HIW3UHYHQWLRQ

Act, 1</DE/DZ൫൳൯ ൫ 

       ൯൳     Due to the defendants’ violation of WKH:DJH๠HIW3UHYHQWLRQ$FWN.Y. Lab. Law

൫൳൯ ൫ WKHSODLQWL൵ and class should be awarded of the defendants statutory GDPDJHVRI൯൪൪൪

SHUZRUNZHHNWKDWWKHYLRODWLRQRFFXUUHGXSWRDPD[LPXPRI൬൯൪൪൪൪XQWLO)HEUXDU\൬൰൬൪൫൯




                                                  ൳
         Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 10 of 13




DQGVWDWXWRU\GDPDJHVRI൯൪൪൪SHUZRUNGD\WKDWWKHYLRODWLRQRFFXUUHGXSWRDPD[LPXPRI

൯൪൪൪൪൪WKHUHDIWHU pursuant to 1</DE/DZ൫൳൲ ൫-E 

       ൰൪     ๠Hdefendants failed to furnish to the SODLQWL൵ and class with each wage payment

a statement listing the dates of work covered by that payment of wages; name of employee; name

of employer; address and phone number of employer; rate or rates of pay and basis thereof, whether

paid by the hour, shift, day, week, salary, piece, commission, or other; the regular hourly rate or

rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and the number

of overtime hours worked; gross wages; deductions; allowances, if any, claimed as part of the

PLQLPXPZDJHDQGQHWZDJHVLQYLRODWLRQRIWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ

൫൳൯ ൭ DQGN.Y&RPS&RGHV5 5HJVWLW൫൬൫൮൬-൬൱.

       ൰൫     Due to the defendants’ YLRODWLRQRIWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ

 ൫൳൯ ൭  DQG N.Y &RPS &RGHV 5 5HJV WLW൫൬  ൫൮൬-൬൱, the SODLQWL൵ and class should be

awarded of the defendants VWDWXWRU\GDPDJHVRI൫൪൪൪൪SHUZRUNZHHNWKDWWKHYLRODWLRQRFFXUUHG

XSWRDPD[LPXPRI൬൯൪൪൪൪XQWLO)HEUXDU\൬൰൬൪൫൯DQGVWDWXWRU\GDPDJHVRI൬൯൪൪൪SHU

ZRUNGD\WKDWWKHYLRODWLRQRFFXUUHGXSWRDPD[LPXPRI൯൪൪൪൪൪WKHUHDIWHUSXUVXDQWWR1.Y.

/DE/DZ൫൳൲ ൫-G 

       ൰൬     Further, the defendants, including the defendants’ R൶FHUVDJHQWVHPSOR\HHVDQG

those persons in active concert or participation with the defendants, should be permanently

HQMRLQHGIURPYLRODWLQJWKH:DJH๠HIW3UHYHQWLRQ$FW൫൳൯ ൫ – ൭ , pursuant to the same, N.Y.

Lab. Law ൫൳൲ ൫-E – ൫-G .

                               FOURTH CLAIM FOR RELIEF:
                                 DECLARATORY RELIEF

       ൰൭     ๠H SODLQWL൵ SDUW\ SODLQWL൵V DQG FODVV reallege and incorporate by reference

SDUDJUDSKV൫WKURXJK൰൬ as if they were set forth again herein.


                                                 ൫൪
         Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 11 of 13




        ൰൮       3XUVXDQWWRWKH'HFODUDWRU\-XGJPHQW$FW൬൲86&൬൬൪൫–൪൬DQG5XOH൯൱RI

the Federal Rules of Civil Procedure, the SODLQWL൵ may obtain declaratory relief.

        ൰൯       ๠Hdefendants violated the Fair Labor Standards Act, Minimum Wage Act, section

൫൳൫RIWKH1HZ<RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW

        ൰൰       It is in the public interest to have these declarations of rights recorded.

        ൰൱       A declaratory judgment serves the useful purpose of clarifying and settling the legal

issues in this action.

        ൰൲       $ GHFODUDWRU\ MXGJPHQW ZRXOG WHUPLQDWH DQG D൵RUG UHOLHI IURP XQFHUWDLQW\

insecurity, and controversy giving rise to this action.

                                         PRAYER FOR RELIEF

        ൰൳       Wherefore, the SODLQWL൵, on behalf of the SODLQWL൵, class, DQGSDUW\SODLQWL൵Vprays

WKLV&RXUWJUDQWDVUHOLHI

                  a.     designation of this action as a collective action in EHKDOIRIWKHSDUW\SODLQWL൵V

              DQGSURPSWLVVXDQFHRIQRWLFHSXUVXDQWWR൬൳86&൬൫൰ E WRDOOVLPLODUO\VLWuated

              SXWDWLYHSDUW\SODLQWL൵VDSSULVLQJWKHPRIWKHSHQGHQF\RIWKLVDFWLRQSHUPLWWLQJWKHP

              to assert timely claims under the Fair Labor Standards Act LQ WKLV DFWLRQ E\ ¿OLQJ

              LQGLYLGXDO FRQVHQWV WR EHFRPH SDUW\ SODLQWL൵V SXUVXDQW WR ൬൳ 86&  ൬൫൰ E  DQG

              appointing the SODLQWL൵ and the SODLQWL൵’s DWWRUQH\VWRUHSUHVHQWWKHSDUW\SODLQWL൵V

                  b.     determination that this action may proceed and be maintained as a class action

              SXUVXDQWWR5XOH൬൭RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUH

                  c.     a declaratory judgment that the practices complained of herein are unlawful

              under the )DLU/DERU6WDQGDUGV$FWWKH0LQLPXP:DJH$FWVHFWLRQ൫൳൫RIWKH1HZ

              <RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW;



                                                      ൫൫
Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 12 of 13




    d.    an award of unpaid or underpaid overtime compensation, due under the Fair

 Labor Standards Act;

    e.    DQDZDUGRIOLTXLGDWHGGDPDJHVSXUVXDQWWRthe Fair Labor Standards Act, ൬൳

 86&൬൫൰ E ;

    f.    an award of unpaid or underpaid overtime compensation, due under the

 0LQLPXP:DJH$FWDQGVHFWLRQ൫൳൫RIWKH1HZYork Labor Law;

    g.    DQDZDUGRIOLTXLGDWHGGDPDJHVpursuant to the :DJH๠HIW3UHYHQWLRQ$FW

 N.Y. Lab. /DZ൫൳൲ ൫-D DQGWKH0LQLPXP:DJH$FW N.Y. Lab. /DZ ൰൰൭ ൫ ;

    h.    an award of statutory damages for the defendants’ YLRODWLRQRIWKH:DJH๠HIW

 Prevention Act, N.Y. Lab. Law ൫൳൯ ൫ – ൭ , pursuant to the same, N.Y. Lab. Law 

 ൫൳൲ ൫-E – ൫-G ;

    i.    a permanent injunction restraining the defendants, including the defendants’

 R൶FHUVDJHQWVHPSOR\HHVDQGWKRVHSHUVRQVLQDFWLYHFRQFHUWRUSDUWLFLSDWLRQZLWK

 the defendantsIURPYLRODWLQJWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ൫൳൯ ൫ –

  ൭ , pursuant to the same, N.Y. Lab. Law ൫൳൲ ൫-E – ൫-G ;

    j.    LIOLTXLGDWHGGDPDJHVpursuant to the Fair Labor Standards Act, ൬൳86&

 ൬൫൰ E DUHQRWDZDUGHGDQDZDUGRISUHMXGJPHQWLQWHUHVWSXUVXDQWWR൬൲86&൫൳൰൫

    k.    an award of prejudgment interest pursuant to the New York Civil Practice Law

 DQG5XOHV൯൪൪൫–൪൬

    l.    an award of postjudgment interest SXUVXDQW WR ൬൲ 86&  ൫൳൰൫ DQGRU the

 New York Civil Practice Law DQG5XOHV൯൪൪൭;




                                      ൫൬
         Case 7:21-cv-06738-KMK Document 1 Filed 08/10/21 Page 13 of 13




                 m.   an award of the attorney’s fees, costsDQGIXUWKHUH[SHQVHVXSWR¿IW\GROODUV

           of this action, pursuant to ൬൳86&൬൫൰ E DQG1</DE/DZ൫൳൲ ൫ – ൬ DQG

           ൰൰൭ ൫ ; and

                 n.   such other and further relief as this Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY

       3XUVXDQWWR5XOH൭൲ E RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHWKHSODLQWL൵, on behalf of

the SODLQWL൵, class, DQGSDUW\SODLQWL൵Vdemands DWULDOE\MXU\RQDOOTXHVWLRQVRIIDFWUDLVHGE\

the complaint.

                                                         W OFFICE OF JUSTIN A. ZE
                                                       LAW                     ZELLER, P.C.

                                                            ___
                                                              _ ______________________
                                                                          __
                                                       %\ __________________________________
                                                       John M.
                                                             M. Gurrieri
                                                       jmgurrieri@zellerlegal.com
                                                       Justin A. Zeller
                                                       jazeller@zellerlegal.com
                                                       ൬൱൱%URDGZD\6XLWH൮൪൲
                                                       1HZ<RUN1<൫൪൪൪൱-൬൪൭൰
                                                       7HOHSKRQH ൬൫൬ ൬൬൳-൬൬൮൳
'DWHG New York, New York                              )DFVLPLOH ൬൫൬ ൬൬൳-൬൬൮൰
       $XJXVW൫൪൬൪൬൫                                 ATTORNEYS FOR PLAINTIFF




                                                  ൫൭
